Citation Nr: 1234480	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  07-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disorder (claimed as migraines), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to gas chamber toxins, herbicides, and biological and/or chemical agents employed during Project Shipboard Hazard and Defense (Project SHAD), and/or service-connected PTSD.

3.  Entitlement to an effective date earlier than June 6, 2001 for the grant of service-connection for PTSD.  

4.  Entitlement to an initial evaluation in excess of 10 percent from June 6, 2001 to February 7, 2010, and in excess of 30 percent from February 8, 2010, for service-connected PTSD.

5.  Entitlement to an effective date earlier than February 8, 2010 for the grant of additional compensation for the Veteran's dependent spouse.   

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2006, the RO denied service connection for migraines.

In March 2010, the RO granted service connection for PTSD and assigned a 10 percent evaluation from June 6, 2001 to February 7, 2010, and a 30 percent evaluation from February 8, 2010.

In October 2010, the RO denied an effective date earlier than March 1, 2010 to add the Veteran's dependent spouse to her compensation award. 

In January 2011, the RO denied service connection for hypertension and denied entitlement to a TDIU.

The migraine issue has been recharacterized as noted on the title page to reflect more accurately the medical evidence of record.  The hypertension issue has been recharacterized to reflect the Veteran's contentions.  The effective date and increased rating issues have been recharacterized to reflect the procedural history. 

The Veteran did not indicate whether she wanted a hearing with respect to the headache claim on her September 2007 VA Form 9.  She requested a Board hearing with respect to the increased rating and effective date claims on her September 2011 VA Form 9.  She indicated that she did not want a hearing with respect to the hypertension and TDIU claims on her November 2011 VA Form 9.  In any event, thereafter, in a correspondence dated December 2011, the Veteran indicated that she no longer wanted a hearing.  In an April 2012 letter, the Board requested that the Veteran clarify whether she wanted a Board hearing.  A negative response was received in May 2012.  Accordingly, the Board finds that the Veteran has withdrawn her hearing request and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2011).

In July 2012, the Veteran submitted additional evidence, to include lay statements and VA records, along with a waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).

The Veteran has moved to advance her case on the docket due to financial hardship.  There is, however, no evidence that she is experiencing severe financial hardship, such as pending bankruptcy, home foreclosure, or homelessness.  Accordingly, the Veteran's motion to advance her case on the docket is denied at this time.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  This matter would certainly be revisited (with regard to the issues addressed in the Remand below) if evidence of the Veteran's financial hardship is received.  

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans (DVA).  In a correspondence dated in September 2001, she revoked that power of attorney.  She has not appointed another representative.

The Board observes that, in connection with her claim for service connection for hypertension, the Veteran has argued that such disorder may be secondary to a conversion disorder, which she contends is related to her military service.  Thus, the issue of service connection for hypertension secondary to a conversion disorder has been raised.  However, the issue of entitlement to service connection for a conversion disorder has not yet been adjudicated by the RO.  Thus, the Board is referring the issues of entitlement to service connection for hypertension secondary to a conversion disorder and entitlement to service connection for a conversion disorder secondary to the service-connected PTSD and/or exposure to gas chamber toxins to the RO for adjudication.  

The issues of entitlement to service connection for hyperventilation, chest pains, black outs, and sterility due to exposure to gas chamber toxins, as well as the issue of whether new and material evidence has been received sufficient to reopen previously denied claims for service connection for shingles and retinal problems secondary to exposure to gas chamber toxins have also been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a headache disorder and hypertension, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD was added to the rating schedule effective April 11, 1980.

2.  An original claim for service connection for PTSD was initially received by the RO on May 29, 2001, more than one year after the Veteran had separated from service.  The Veteran did not indicate that she was married.  
3.  In a March 2010 rating decision, the RO granted service connection for PTSD with a disability rating of 10 percent, effective June 6, 2001, and 30 percent, effective February 8, 2010, making her eligible to receive the dependency allowance.

4.  In a March 23, 2010 cover letter to the above referenced rating decision, the Veteran was advised that she may be entitled to additional compensation benefits for her dependents and that she needed to apply for dependents' benefits by submitting a VA Form 21-686c, "Declaration of Status of Dependents." 

5.  The Veteran first notified the RO of her dependent spouse when she submitted VA Form 21-686c, "Declaration of Status of Dependents," which the RO received on May 24, 2010.

6.  The Veteran did not meet all eligibility criteria for service connection for PTSD until after April 11, 1980. 

7.  There is no communication of record prior to May 29, 2001 that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on PTSD.

8.  From May 29, 2001 to February 7, 2010, the Veteran's PTSD was manifested by anxiety, depression, occasional bad dreams and sleep disturbance, and Global Assessment of Functioning (GAF) scores between 50 and 60.  These symptoms reflect occupational and social impairment with no worse than mild symptoms.

9.  From February 8, 2010, the Veteran's PTSD has been manifested by sleep disturbance, depression, avoidance, diminished interest in activities, irritability or anger outbursts, hypervigilance, exaggerated startle response, and a GAF score of 60.  These symptoms demonstrate occupational and social impairment, with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. 

CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 29, 2001, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011). 

2.  The criteria for an initial evaluation in excess of 10 percent for PTSD from May 29, 2001 to February 7, 2010 and in excess of 30 percent from February 8, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

3.  The criteria for an effective date earlier than February 8, 2010, for the grant of additional compensation for the Veteran's dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The claims adjudicated herein arise from the Veteran's disagreement with the assignment of an initial rating and effective date for her service-connected PTSD and for payment of additional compensation for the Veteran's dependent spouse.  Courts have held that, once the benefit sought is granted, the claim is substantiated, and additional notice is not required.  Thus, no further VCAA notice relevant to the downstream effective date issues is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claims.  VA has obtained VA treatment records and private treatment records; afforded the Veteran a mental examination; and provided her the opportunity to give testimony before the Board, which she declined.  The VA examination is adequate for adjudication purposes.  The February 2010 examiner described in full the current manifestations of the Veteran's PTSD.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issues adjudicated herein have been obtained and associated with the Veteran's claim file, and she has not contended otherwise. 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Earlier Effective Date - PTSD 

The effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

However, if compensation is awarded pursuant to a liberalizing law or VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  For claims reviewed more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2011); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  Further, to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law and continuously thereafter to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a). 

A specific claim in the form prescribed by the Secretary of must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

In the current appeal, the Veteran seeks an effective date earlier than June 6, 2001 for the grant of service connection for PTSD (and assignment of a 10 percent evaluation for this disability).  The Veteran contends that she is entitled to an effective date of December 15, 1969 (the date she separated from active service).  Specifically, she maintains that service connection for PTSD should be effective dating back to the date of her discharge because her symptoms began in service.  She also maintains that she filed a claim for service connection for PTSD within one year of her discharge.  In the alternative, the Veteran contends that she is entitled to an effective date of April 11, 1980 (the date PTSD was added to the rating schedule) because she had PTSD at that time.  Finally, the Veteran contends that an effective date of May 1998 is warranted because that is when she was formally diagnosed with PTSD.  See May 2010 Notice of Disagreement (NOD).  

Here, the Veteran was discharged from service in December 1969.  She filed an original claim for service connection for PTSD in 2001.  The RO denied the claim in September 2002 and September 2004 rating decisions.  An August 2006 Board decision also denied service connection for PTSD.  In April 2008, the Court of Appeals for Veterans Claims (Court) vacated the Board's August 2006 decision and remanded the claim.  A December 2008 Board decision remanded the claim for additional development.  In a March 2010 rating decision, the RO granted service connection for PTSD and assigned an effective date of June 6, 2001 for the 10 percent evaluation.   The RO also assigned an effective date of February 8, 2010 for the 30 percent evaluation (the date of the VA examination).   

The Board notes that the Veteran's claim for PTSD contains two date-stamps - May 29, 2001, and June 6, 2001.  It is the date of receipt that determines the effective date of an award.  In this case, the RO initially received the claim on May 29, 2001.  Thus, May 29, 2001, is the proper date of receipt of the claim.  

The Veteran contends that she filed a PTSD claim within one year of discharge because the VA assigned her a claim number in 1970.  The Board has carefully reviewed the Veteran's VA claims folder but can find no indication of record that there was a pending claim of entitlement to service connection for PTSD prior to May 29, 2001.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Rather, the record clearly establishes that VA assigned the Veteran a claim number in 1970 in connection with a claim for educational benefits.

As discussed above, the first diagnosis of PTSD was dated in May 1998.  As the Veteran's claim was received by VA on May 29, 2001, and the date entitlement arose was in May 1998, the proper effective date for the award of service connection for PTSD is May 29, 2001.  See 38 C.F.R. § 3.400.  The Board notes that the claim was not received within one year from the Veteran's separation from service (here in December 1969), precluding assignment of an effective date beginning the day after discharge.

Consideration has also been given to the Veteran's alternative argument that 38 C.F.R. § 3.114 applies.  Specifically, she contends that she had PTSD at the time the disability was added to the rating schedule in April 1980.  Pertinent law and regulations permit an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980 for PTSD.  Eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in- service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

The record establishes that the Veteran filed a sexual harassment complaint against her supervisor in 1992.  Emergency treatment records dated in July 1992 show that the Veteran lost consciousness at work after an altercation with the supervisor.  She was diagnosed with a conversion disorder in September 1992.  In April 1998, a social worker at the Veterans Center noted that the Veteran had "PTSD issues."  That same provider diagnosed PTSD in May 1998.  The Veteran does not contend, and the evidence does not demonstrate, that there was a diagnosis of PTSD prior to May 1998.  This is significant, as the regulation specifies a diagnosis.  Moreover, the earliest record of counseling is in 1998.  Thus, the Veteran did not meet the eligibility requirements to establish service connection for PTSD at the time of the liberalizing law's effective date in April 1980.

In sum, the effective date at issue in this case is controlled by the date of receipt of the Veteran's claim for service connection for PTSD.  The record shows that the claim was received by VA on May 29, 2001.  Accordingly, an earlier effective date of May 29, 2001 for the grant of service connection for PTSD is warranted.  For the reasons stated above, an effective date earlier than this is not established.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2). 

III.   Increased Rating - PTSD

The Veteran seeks a higher initial evaluation for her PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the RO granted service connection for PTSD in March 2010 and assigned a 10 percent evaluation, effective June 6, 2001, and 30 percent, effective February 8, 2010.

According to the applicable rating criteria, a 10 percent evaluation is to be assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Throughout the appeal, the Veteran has received regular psychotherapy for service-connected PTSD and nonservice-connected major depressive disorder.  

A March 2003 VA treatment record shows that the Veteran continued to stay to herself and not go out much.  She had been married for 30 years, but she and her husband were not particularly close.  She was casually dressed, well groomed, and cooperative.  Eye contact was good, and speech was normal.  Her mood was dysphoric.  Thoughts were logical, linear, and goal directed.  Insight and judgment were good.  She denied suicidal or homicidal ideations.  

In April 2003, the Veteran appeared "much more animated and less flat" than in previous sessions.  She reportedly continued to isolate herself.  

In May 2003, the Veteran disclosed that her husband had not lived with her for two years.  The clinician commented that she looked "quite good."  She was casually dressed, well groomed, and cooperative.  Eye contact was good, and speech was normal.  Her mood was euthymic, and her affect was congruent.  Thoughts were logical, linear, and goal directed although circumstantial.  Insight and judgment were good.  She denied suicidal or homicidal ideations.  

It was noted in December 2003 that the Veteran was quite talkative.  Her mood was euthymic; she smiled readily and easily.  Thoughts were organized, and speech was goal directed.  There was no evidence of thought disorder.  A GAF score of 52 was assigned.

The Veteran stated that she was "fair" in March 2004.  She complained of anxiety "at times."  She also reported marital difficulties.  Her appetite and sleep were fair.  She had not been taking her medication, and indicated that she was only interested in therapy.  She enjoyed reading the Bible and cooking.  Her affect was appropriate.  She was alert and oriented.  

In April 2004, the Veteran reported variable sleep and appetite.  Her energy was fair.  She had not been taking her medication regularly.  She enjoyed reading the Bible.  She was fairly cooperative, dressed, and groomed.  She was nervous about a medical procedure scheduled for the next day, and her affect was appropriate.  Speech was normal.  She was alert and fully oriented.  Judgment and insight were fair.  A GAF score of 55-60 was assigned.

In May 2004, the Veteran reported that her husband was living with some family members.  She enjoyed going to church, sewing, and solving puzzles.  She was neatly and appropriately dressed.  Eye contact and ability to communicate were good.  Sleeping and eating were described as good.  Mood was good and affect was bright.  Judgment and insight were good.  A GAF score of 50 was assigned.  

In June 2004, the Veteran reported that she and her husband were having marital difficulties.  A GAF score of 55 was assigned.  

In July 2004, the Veteran seemed "more upbeat" about her relationship with her husband.  A GAF score of 55 was assigned.  Later that month, she reported occasional bad dreams.  She enjoyed going to church, reading, sewing, and watching television.  She still was not taking her medication.

In August 2004, it was noted that the Veteran was doing very well behaviorally.  A GAF score of 60 was assigned.  In November 2004, a clinician noted that the Veteran seemed to be more distraught over an unrelated medical condition each time she appeared for counseling.  A GAF score of 60 was assigned.

The Veteran was reportedly doing very well in January 2005.  Her mood was bright and she was very goal oriented.  She was excited about possibly buying a house.  A GAF score of 60 was assigned.  It was noted in July 2005 that she felt rather "blue" after Hurricane Katrina.  

In March 2007, the Veteran's husband moved back in with her and they started couples counseling.  GAF scores of 58 and 60 were assigned.

VA treatment records dated from January to December 2008 show that the Veteran had a seasonal part-time accounting job and was taking computer classes.  She was considering a move back to Mississippi to be near her family.  Although her husband had moved back in, they led separate lives and left each other alone most of the time.  He refused to attend couples counseling, and she was thinking about moving out.  GAF scores of 58 and 60 were assigned. 
In April 2009, the Veteran reported that she liked working.  Moreover, several lay statements submitted by the Veteran throughout the course of the appeal reiterate the above-described symptoms.

The Veteran underwent a VA PTSD examination in February 2010.  She reportedly had not had consistent employment since being discharged from her civil service accounting job in 1992.  She was depressed about five days a week. She complained of sleep disturbance, recurrent and intrusive thoughts, recurrent distressing dreams, avoidance, diminished interest in activities, irritability or anger outbursts, hypervigilance, and exaggerated startle response.  She had a good relationship with her siblings, but was distant with her stepsisters.  She had very few friends and had contact with them every three months or so.  She talked to people at church on a weekly basis.  The Veteran had been employed in a seasonal job doing tax work for the past 1-2 years.  In her free time, she liked to sew, do puzzles, and walk.  She was clean, neatly groomed, and appropriately dressed.  She was cooperative and attentive.  Mood was dysphoric, and affect was constricted.  Attention was intact.  She denied suicidal/homicidal ideations, ritualistic behavior, and panic attacks.  

The examiner diagnosed chronic PTSD and major depressive disorder, recurrent and moderate.  A GAF score of 60 was assigned for both diagnoses.  He determined that the Veteran's decreased self-esteem, fatigue, motivational difficulties, and loss of interest in activities warranted the depression diagnosis.  He stated "[i]t is difficult to completely assign her concentration difficulties and loss of interest in activities to PTSD versus major depressive disorder as there are symptoms of both."  However, he noted that the Veteran's depression appeared to be attributable to both her PTSD difficulties as well as current life stressors.  The examiner also determined that the changes in impairment, functional state, and quality of life were attributed to the Veteran's PTSD.  He concluded that PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Nor was there reduced reliability and productivity due to PTSD symptoms.  Rather, the examiner opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  He explained:  "The veteran's reported depressed mood, intrusive memories, mild situational paranoia, and concentration difficulties appear to have the potential to cause occasional decrease in work efficiency if she were employed full-time.  The veteran did report experiencing these difficulties at her place of seasonal employment, but indicated she is typically able to 'put on a happy face' and complete her tasks as necessary."

      A.  From May 29, 2001 to February 7, 2010

The record does not show that the Veterans PTSD was characterized during this time period by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as is required for a 30 percent evaluation, the next highest available rating.  38 C.F.R. § 4.130, DC 9411.  The Veteran's main symptoms were anxiety and occasional bad dreams and sleep disturbance.  Although Veteran reported having marital difficulties, she maintained church-based friendships and enjoyed several hobbies.  She reported no periods of inability to perform tasks, no panic attacks, no memory loss, and only intermittent sleep impairment. 

In this regard, the Board has considered the various GAF scores that the Veteran received during this time period.  Specifically, she received GAF scores as high as 60, which are reflective of transient symptoms that are expectable reactions to psychosocial stressors, and as low as 50, which are reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  However, the Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the veteran's disorder.  See 38 C.F.R. § 4.126(a). 

The Veteran was also found to have significant symptoms associated with depression, in addition to symptoms of PTSD.  Here, in the absence of a medical opinion separating the effects of the Veteran's service-connected PTSD during this time period from any nonservice-connected depression, the Board has considered all of her psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  See Mittleider v. Brown, 11 Vet. App. 181 (1998).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently assigned 10 percent evaluation during this time period.

      B.  From February 8, 2010

After a careful consideration of this evidence, the Board finds that the evidence more closely approximates the criteria for a 30 percent evaluation for PTSD during this time period.  The Veteran's main symptoms are sleep impairment, distressing dreams, intrusive thoughts, avoidance, irritability, and depression.  The examination report contains no evidence of flattened affect, stereotyped speech, difficulty in understanding commands, or impaired judgment or thinking.

The Veteran continues to work a part-time seasonal job.  She lives with her husband of nearly 40 years.  She has good relationships with her siblings and maintains some friendships.  Her hygiene and grooming have not visibly suffered.  The examiner indicated that the Veteran was cooperative and pleasant on interview, demonstrating insight and judgment as well as clear thought and communication.  No significant memory impairments have been demonstrated.  The Board acknowledges that the VA examiner assigned a GAF score of 60, which is reflective of moderate symptomatology.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

While the Veteran states that establishing and maintaining work relationships is difficult, the overall disability picture presented most closely approximates the criteria for the currently assigned 30 percent evaluation for her PTSD.  Indeed, as the discussion provided herein illustrates, the symptomatology associated with the Veteran's PTSD has remained fairly consistent during this time period.  The Board does not discount the effect of the Veteran's symptoms on her daily life during this time period.  However, the evidence suggests that she is able to control her PTSD symptoms to a large degree.  As the Veteran herself stated, she is able to "put on a happy face."  The record describes a fairly consistent pattern of symptomatology and manifestations.  In fact, overall, the evidence shows that the Veteran functions fairly well.  
In reaching this conclusion, the Board acknowledges that the Veteran has requested a 100 percent evaluation for her service-connected PTSD.  See October 2010 Statement.  As the Board has discussed herein, the schedular criteria for the next higher evaluation of 50 percent have not been met.  Clearly, therefore, a 100 percent schedular rating is not warranted.  In any event, there is no evidence of gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an inability to perform activities of daily living, disorientation, or memory loss.  See 38 C.F.R. 
§ 4.130, DC 9411. 

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, her complaints to healthcare providers, or her numerous written statements.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, her assertions do not suffice to assign higher ratings for PTSD.  The level of disability shown during each time period is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for any portion of the time period under consideration, and there is no basis for the assignment of additional staged ratings under Fenderson.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against an initial rating in excess of 10 percent from May 29, 2001 to February 7, 2010 and in excess of 30 percent from February 8, 2010 for the Veteran's service-connected PTSD.  There is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002). 

	C.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of PTSD, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to her service-connected PTSD.  She has held part-time seasonal employment throughout much of the appeal period.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

IV.  Earlier Effective Date - Additional Compensation for Spouse

In the current appeal, the Veteran claims an effective date earlier than February 8, 2010 for an additional dependency allowance for her spouse.  Specifically, she argues that an effective date should be awarded back to (1) December 15, 1969, the date of her discharge from active service (see October 2010 Statement); (2) July 1, 1992, the date she received emergency treatment after an altercation with her supervisor (see October 2010 Statement); (3) May 5, 1998, the date she was first diagnosed with PTSD (see June 2012 Statement); or (4) June 1, 2001, the date she allegedly filed a claim for TDIU (see September 2011 Statement).

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a spouse is the date of the veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The first document in the claims file is a December 15, 1970 letter from the Veteran to the RO.  In that letter, the Veteran stated that she had filed a claim for educational benefits in July 1970, at which time she reportedly submitted a copy of her marriage certificate.  In a December 21, 1970 letter to the Veteran, the RO explained that it had not received a copy of her marriage certificate, and that there was "no evidence in your record to support this dependency."

On November 27, 1972, the RO received a VA Form 21-686c, "Declaration of Status of Dependents," at which time the Veteran stated that she had been married since July [redacted], 1970.  

On March 22, 1976, the RO received a Marital Status form, at which time the Veteran indicated that she was not married.

On February 8, 1997, the RO received a VA Form 21-686c, "Declaration of Status of Dependents," at which time the Veteran stated that she had been married since July [redacted], 1970.  

In May 2001, the Veteran filed a claim for service connection for PTSD, at which time the Veteran indicated that she was not married.

By rating decision issued in March 2010, the RO granted service connection for PTSD and awarded a 10 percent evaluation effective June 6, 2001, and a 30 percent evaluation effective February 8, 2010, thereby making the Veteran eligible for additional compensation for her dependents.  

On May 24, 2010, the RO received VA Form 21-686c, "Declaration of Status of Dependents," at which time the Veteran indicated that she had been married since July 1970.

Initially, the Board notes that the effective date for the award of additional compensation cannot be any of the dates requested by the Veteran because she did not have a disability rating of 30 percent or more in effect at that time.  See 38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i).

The Board finds that the Veteran did not file a claim for dependency allowance until May 24, 2010, the date VA received the first statement regarding her spouse after the March 23, 2010 letter informing her of the award of service connection for PTSD and her potential entitlement to additional compensation for dependents. Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it. 38 C.F.R. § 3.1(p); Roebuck v. Nicholson, 20 Vet. App. 307, 312 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  

For the foregoing reasons, there is no basis for assignment of an earlier effective date earlier than February 8, 2010 for additional benefits for a dependent spouse via the provisions of 38 C.F.R. § 3.401(b).  To the extent that an earlier effective date is not assigned, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to an earlier effective date is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra, at 54-56 (1990). 

ORDER

An effective date of May 29, 2001, but no earlier, for the grant of service connection for PTSD is granted, subject to the regulations governing the award of monetary benefits. 

Entitlement to an initial evaluation in excess of 10 percent from May 29, 2001 to February 7, 2010, and in excess of 30 percent from February 8, 2010, for service-connected PTSD is denied.

Entitlement to an effective date earlier than February 8, 2010 for the grant of additional compensation for the Veteran's dependent spouse is denied.  


REMAND

Headache Disorder

The Veteran asserts that she has headaches/migraines that are either directly related to service, or are secondary to her service-connected PTSD.  The Board acknowledges that service treatment records (STRs) show that, in February 1969, the Veteran complained of "tension cephalgia."  The clinician prescribed Fiorinal.  In June 1969, the Veteran was treated for headaches and shortness of breath after exposure to gas during boot camp gas chamber training due to a defective mask.

An August 1969 separation examination report contains a clinically normal evaluation of all systems.  The Veteran denied a history of frequent headaches in the accompanying medical history report.  
According to post-service private medical records, in February 1987, the Veteran reported a history of headaches after eating pork products.

In 1988, the Veteran complained of headaches that were vascular and unilateral.
They reportedly occurred two weeks prior to her period every month.  The diagnosis was headaches coinciding with premenstrual tension syndrome.

In November 1989, the Veteran complained of headaches that were retro-orbital, right or left, and sometimes associated with visual problems and nausea.  She reported that this problem had been occurring "for quite some time" and had gotten worse within the last year.  A neurological examination and an EEG were both normal.  The assessment was probable migraine headaches.

A July 1992 emergency record from the Naval Hospital in Pensacola shows that the Veteran was treated for multiple symptoms, to include a severe headache, after having a disagreement with her boss.  

An April 2000 VA treatment record shows that the Veteran reportedly had 2-3 headaches per week, after which they might stop for 3-4 months.  Pain was relieved with rest and ibuprofen.  Her family doctor had reportedly suggested a work-up for TMJ.  The clinician diagnosed headaches.  

VA treatment records dated from August 2001 to October 2006 show that the Veteran continued to complain of headaches and/or migraines.  In October 2006, she was diagnosed with tension headache and migraine.  

A February 2010 VA PTSD examination report shows that the Veteran reported a history of migraines "sometimes twice a week" for 3-4 months, after which she might not have any for awhile.

An April 2011 VA neurological examination report shows that the Veteran reported a history of 3-4 migraines per month, each lasting 2-3 days and associated with nausea and blurred vision.  She was unable to work during these times.  The headaches were reportedly precipitated by stress and aggravated by PTSD.  Pain was relived with sleep, ice, caffeinated drinks, and Vicks vapor rub.  The examiner noted that the Veteran had been treated for headaches twice during service, and that the separation examination was normal.  She diagnosed tension cephalgia and migraine headache.  She opined that "it is less likely than not" that the Veteran's current migraine headache "is the same or related to" the in-service tension headache.  She determined that the medical record did not support a chronic condition and that the headaches during service were concomitant with transient tension.  The examiner refused to speculate as to whether the Veteran's headaches are secondary to her service-connected PTSD.

The Board acknowledges that the April 2011 VA examiner reportedly reviewed the claims file.  Significantly, however, the examiner does not appear to have considered the Veteran's competent contentions of continuity of symptomatology.  Rather, the examiner seemed to rely on the negative separation examination.  Accordingly, and for these reasons, the Board finds that the April 2011 VA examiner's opinion is deficient and, therefore, not probative. 

Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, on remand, the Veteran should be accorded an opportunity to undergo a new and pertinent VA examination - one in which the examiner takes into consideration the Veteran's competent contentions of continuity of headaches and considers whether her headaches are secondary to her service-connected PTSD.  

Hypertension

The Veteran also contends that she has hypertension that is directly related to service, to include her exposure to gas chamber toxins during service, biological and/or chemical agents during her participation in Project SHAD, or herbicides.  She has submitted newspaper articles in support of her claim, as well as a VA document dated in August 2002 concerning possible occupational health exposures of veterans involved in Project SHAD.

There is no indication in the service personnel records that the Veteran was involved with project SHAD.  Despite the fact that there is no specific statute or regulation pertaining to the development of such claims, guidance is provided by VA Fast Letter 02-24.  There is no indication that the RO attempted to determine whether the Veteran participated in Project SHAD.  This additional development must be done on remand.

The Board notes that the Veteran completed basic training at Fort McClellan, Alabama from December 1966 to April 1967.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9(o) (October 4, 2010).  It does not appear that such development has been completed with respect to the Veteran's allegation of herbicide exposure at Fort McClellan.

In the alternative, the Veteran contends that her hypertension was caused, or has been aggravated, by her service-connected PTSD.  Specifically, she maintains that she "suffered severe panic attacks, which manifested as . . . elevated blood pressure, during June 1992 to July 1992."  See May 2010 Statement.

STRs contain no elevated blood pressure readings.  They do, however, confirm an instance where the Veteran's gas mask slipped off or leaked.  She was treated the following week for shortness of breath. 

Post-service treatment records from the Naval Hospital in Pensacola dated in July 1992 contain blood pressure readings of 200/120 and 160/110.  The assessment was "rule out stress related hypertension."  Later that day, the Veteran's blood pressure was 148/90, 145/85, and 144/86.  The assessment was "transient elevated blood pressure - stable." 
VA treatment records confirm a diagnosis of hypertension as early as June 2001.  At a December 2008 VA examination, the Veteran stated that her hypertension symptoms started when "my employer was firing me and chased me.  I had a severe headache, nausea, dizziness, and blacked out."  She denied any prior history of hypertension.  The examiner noted that the Veteran had been on medication "for years."  She diagnosed essential hypertension and provided a negative opinion regarding secondary service connection.  Specifically, the examiner explained that the Veteran had several coronary risk factors, to include hypertension, dyslipidemia, elevated body mass index, positive family history, and age.  She opined that the Veteran's hypertension "is less likely as not" secondary to, caused by, or a result of the service-connected PTSD.  The examiner noted that there was no medical documentation to support a finding that the Veteran's hypertension was aggravated beyond normal progression by the service-connected PTSD.  However, the examiner did not consider the theory of direct service connection.  

Thus, on remand, the Veteran should be accorded an opportunity to undergo a new and pertinent VA examination - one in which the examiner addresses direct service connection.  See Barr v. Nicholson, 21 Vet App 303 (2007).

TDIU

Finally, the issues remaining on appeal that are being remanded at this time are inextricably intertwined with the inferred TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Until those questions are resolved, TDIU cannot be fully considered. 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective VCAA notice letter addressing the claim for service connection for a chronic headache disability, as secondary to the service-connected PTSD.  

2. Undertake development to determine whether the Veteran participated in Project SHAD testing by consulting VA Fast Letter 02-24 for guidance. 

3. Attempt to verify the Veteran's alleged herbicide exposure, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9(o) (October 4, 2010).  Specifically, a request should be made to the JSRRC regarding the Veteran's claimed herbicide exposure at Fort McClellan (between December 1966 and April 1967).  All responses received should be associated with the claims file.

4. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any currently diagnosed headache disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of all pertinent symptomatology since service; review the record; and offer the following opinions:  

a) Whether it is at least as likely as not, i.e., 50 percent or greater probability, that any currently diagnosed headache disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's competent assertions of headaches since service, as well as the February and June 1969 STRs.  

b) Whether it is at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's headaches were caused or aggravated (permanently worsened beyond natural progression) by her service-connected PTSD? [If the Veteran is found to have a chronic headache disability that is aggravated by her service-connected PTSD, the examiner should quantify the approximate degree of aggravation.] 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of her hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of all pertinent symptomatology since service; review the record; and offer the following opinions:

a) Whether it is at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's hypertension had its clinical onset during service or is otherwise related to service?  In answering this question, the examiner should address any articles submitted by the Veteran.  The examiner should specifically comment on whether the Veteran's hypertension was caused by the documented in-service exposure to gas chamber toxins.  Also, the examiner should address the Veteran's contentions that her hypertension is the result of in-service herbicide exposure or biological and/or chemical agents employed during Project SHAD.  

b) Whether it is at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected PTSD? [If the Veteran is found to have hypertension that is aggravated by her service-connected PTSD, the examiner should quantify the approximate degree of aggravation.] 
A complete rationale for all opinions should be provided. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Then, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


